UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-52848 CALIFORNIA MINES CORP. (Exact name of small business issuer as specified in its charter) Nevada 26-1125521 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 111 Bank Street, Suite 326, Grass Valley, CA, 95959 (Address of principal executive offices) 09 574 2687327 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date 142,440,000 common shares issued and outstanding as of May 15, 2014 Check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesxNoo CALIFORNIA MINES CORP. (formerly Palmdale Executive Homes, Corp.) (An Exploration Stage Company) BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS Current Assets Cash $ $ Total Current Assets Mineral property TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT LIABILITIES Current Liabilities Accounts payable and accrued expenses $ $ Accounts payable and accrued expenses - related parties Advances - related party Promissory note Promissory note - related parties Convertible debt, net of discount Derivative liability Total Current Liabilities Total Liabilities Commitments and Contingencies STOCKHOLDERS' DEFICIT Common stock, par value $0.001, 1,000,000,000 shares authorized and 142,440,000 shares issued and outstanding Additional paid-in capital ) ) Deficit accumulated during the exploration stage ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of the financial statements. 2 CALIFORNIA MINES CORP. (formerly Palmdale Executive Homes, Corp.) (An Exploration Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Three Months March 31, January 14, 2000 (Inception) to March 31, Operating expenses General and administrative $ $ $ Consulting fees Mining Exploration - - Loss from operations ) ) ) Other expenses Interest expense ) ) ) Derivative expense ) - ) Total other expense ) ) ) Net Loss $ ) $ ) $ ) Net loss per share, basic and diluted $ ) $ ) Weighted average number of shares of common stock outstanding The accompanying notes are an integral part of the financial statements. 3 CALIFORNIA MINES CORP. (formerly Palmdale Executive Homes, Corp.) (An Exploration Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) January 14, 2000 Three Months Ended (Inception) to March 31, March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Issuance of common stock for services - - Amortization of debt discount - Derivative expense - Changes in assets and liabilities Accounts payable ) Accounts payable and accrued interest - related party Net cash used in operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of mineral properties - - ) Net cash used in investing activites - - ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of common stock for cash - - Proceeds from advances - related party - - Proceeds from convertible debt - - Proceeds from promissory notes - - Proceeds from promissory note - related party - - Net cash provided by financing activities - - NET CHANGE IN CASH ) ) CASH - BEGINNING OF PERIOD - CASH - END OF PERIOD $ $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for interest $
